DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12, 19 recite the limitation “wherein the object storage is accessed when the modification timestamps associated with the storage object values is earlier than the modification timestamps maintained as column attributes within the materialized view” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification at [0018] discloses “the object store 121 only needs accessed when an object identifier’s timestamp within the MV 108 is earlier in time than a modification timestamp for the storage object in the object store 121”, which is the opposite of the limitation recited in the claims.

Claims 1-12, 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Independent claims 1, 12, 19 recite the earlier than the modification timestamps maintained as column attributes within the materialized view” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification at [0018] discloses “the object store 121 only needs accessed when an object identifier’s timestamp within the MV 108 is earlier in time than a modification timestamp for the storage object in the object store 121”, which is the opposite of the limitation recited in the claims. 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2019/0332698 A1), hereinafter “Cho”, and in view of George et al. (US 2016/0098462 A1), hereinafter “George”. 
As per claim 1, Cho teaches a method comprising:
“processing a query submitted for an object storage, wherein the query is in a non-relational format” at [0039];
(Cho teaches the client node receives queries 308 of a graph database through the API and processing queries 308 by issuing requests for data associated with queries 308 to the storage nodes)
“transforming storage object values from storage objects in the object storage as results to the query, wherein the storage object values are transformed into a 
(Cho teaches the client node receives data in response to the request from the storage nodes and generate response to queries 308 based on the received data. To further expedite processing of queries 308, a materialized view store is used to cache certain query results 326 and/or sub-query results from view store 300. For example, one or more instance of materialized view store 302 may provide a caching service that generates and/or stores materialized view 304 containing second-degree networks of social network members represented by node 316 in 
“maintaining storage object identifiers and modification timestamps associated with the storage object values from the storage objects in the object storage and as column attributes within the materialized view for point-in-time consistent materialization for the object storage” at [0040]-[0046], [0066]-[0071];
(Cho teaches the materialized view 304 contains second-degree networks of social network member represented by nodes 316 in graph 210 (i.e., “object identifiers’), and a timestamp representation of the latest update to the materialized view) 
“providing the materialized view to satisfy the query when submitted again without accessing the object storage” at [0040]-[0042].
(Cho teaches the caching service may thus expedite processing of complex queries 308 by using the cached data stored in the materialized view 304)
	 Cho does not explicitly teaches the materialized view is in “a relational database format associated with tables, columns, and rows” nor “the object storage is accessed when the modification timestamps associated with the storage object values is earlier than the modification timestamps maintained as column attributes within the materialized view” as claimed. However, George teaches a method of refreshing a materialized view includes creating a materialized view based on a first result of a database query, wherein the materialized view is in “relational database format associated with tables, columns, and rows within a materialized view” at [0040]-[0042]. George also teaches “the object storage is accessed when the modification timestamps 

As per claim 2, Cho and George teach the method of claim 1 discussed above. George also teaches “wherein transforming further includes processing a Structured Query Language (SQL) SELECT Data Manipulation Language (DML) statement that defines a mapping between the storage object values to the relational database format” at [0040]-[0042].

As per claim 3, Cho and George teach the method of claim 1 discussed above. Cho also teaches: “wherein maintaining further includes, maintaining a filter representing text-formatted query conditions for the query with the materialized view” at [0040]-[0046], [0053]-[0059].

As per claim 4, Cho and George teach the method of claim 3 discussed above. Cho also teaches “wherein maintaining further includes periodically submitting the filter for the query to the object storage and updating the materialized view with new modification timestamps and new storage object values” at [0043]-[0071].

As per claim 5, Cho and George teach the method of claim 4 discussed above. George also teaches “wherein updating further includes removing at least one storage object identifier and corresponding storage object values associated with the at least one storage object identifier” at [0048]-[0051].

As per claim 6, Cho and George teach the method of claim 4 discussed above. George also teaches “wherein updating further includes adding at least one storage object identifier and corresponding storage object values associated with the at least one storage object identifier” at [0048]-[0051].

As per claim 7, Cho and George teach the method of claim 1 discussed above. Cho also teaches: “wherein providing further includes updating a portion of the storage object values with data values obtained from a different materialized view and a corresponding modification timestamp when a particular storage object identifier of the different materialized view matches a corresponding storage object identifier of the materialized view and has a more recent modification timestamp” at [0043]-[0071].

As per claim 8, Cho and George teach the method of claim 1 discussed above. George also teaches “wherein providing further includes updating a portion of the storage object values from the object storage based on a filter associated with a particular storage object identifier included in the materialized view” at [0041], [0064]-[0077].

As per claim 9, Cho and George teach the method of claim 1 discussed above. Cho also teaches “wherein providing further includes provide the materialized view to satisfy the query without accessing the object storage” at [0040]-[0042].

As per claim 10, Cho and George teach the method of claim 1 discussed above. George also teaches “wherein providing further includes updating the materialized view to satisfy the query by obtaining: first storage object values from different materialized views and second storage object values from the object store” at [0064]-[0077].

As per claim 11, Cho and George teach the method of claim 10 discussed above. George also teaches “periodically refreshing the materialized view from the object storage based on a refresh policy” at [0043]-[0046].

	Claims 12-14-20 recite similar limitations as in claims 1-11 and are therefore rejected by the same reasons.




Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.

Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 3, 2022